        Case 2:20-cr-00096-RMP         ECF No. 132        filed 06/02/21   PageID.753 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                       Case No.   2:20-CR-0096-RMP-1
                                                                 CRIMINAL MINUTES
                                     Plaintiff,                  DATE:     JUNE 2, 2021
        -vs-
                                                                 LOCATION: SPOKANE
 MICHAEL THOMAS MATTERN,
                                     Defendant.                  SENTENCING HEARING


                                      Hon. Rosanna Malouf Peterson
          Penny Lamb                                   LC1                            Allison Anderson
      Courtroom Deputy                              Law Clerk                          Court Reporter
                  David M. Herzog                                          Richard L. Mount
                Government Counsel                                         Defense Counsel
 United States Probation Officer:     Cassie Lerch (via telephone)

       [ X ] Open Court                     [ ] Chambers                           [ X ] Telecon

Defendant present not in custody of United States Marshal with appointed counsel.

The Court has reviewed all of the documents, including the Government’s motion. Court also confirmed with
Defendant that he has reviewed all of the same documents which include the PSR, the Addendum, the
Government’s motion, and the defense Notice of Review of the Draft of the PSR, as well as the sentencing
memorandums. There are no objections to the PSR. The Court accepted the Presentence Investigation Report.

Mr. Mount addressed the Court and advised that there are numerous family members present today, along with
members of Defendant’s Narcotics Anonymous family. Mr. Mount gave his recommendations for resolution of
the matter. The Court queried Mr. Mount about a pretrial matter involving Mr. Mattern being at a bar. Mr.
Mount responded to the Court’s inquiry. Mr. Herzog addressed the Court with his recommendation for resolution
of the matter. Mr. Mount addressed the Court and asked if the Defendant’s family could speak in support of
Defendant. Defendant’s sister Erica Kristine Jackson, Defendant’s father, Thomas Francis Mattern, and
Defendant’s mother, Sylvia Louise Mattern, all addressed the Court in turn and spoke in support of Defendant.
Mr. Mount addressed the Court and presented his closing statements. Defendant addressed the Court.

The Court ordered the following:

Imprisonment:             2 Months with credit for time served
Supervised Release:         Life with standard conditions plus special conditions:
                            • Up to 6 months of home confinement with location monitoring
                            • 300 hours of community service
                            • Mental health evaluation and treatment/counseling, if recommended
                            • Substance abuse evaluation and treatment/counseling, if recommended
                            • Search of person, vehicle and residence
                            • Abstain from controlled substances, including marijuana; Probation Officer is
                                authorized to order up to 6 UAs


 CONVENED: 10:00 A.M.         ADJOURNED:          11:37 A.M.    TIME:   1:37 HR.      CALENDARED        [ N/A ]
        Case 2:20-cr-00096-RMP         ECF No. 132      filed 06/02/21   PageID.754 Page 2 of 2

United States –vs- Michael Thomas Mattern                                              June 2, 2021
2:20-CR-0096-RMP-1                                                                     Page 2
Sentencing Hearing

                             •  Do not enter any establishment whose primary item of sale is alcohol; abstain
                                from alcohol; Probation Officer authorized to order up to 6 UAs and/or BAs
Fine:                    Waived
Special Assessment:      $100 – Inmate Financial Responsibility Program

The Court ordered Defendant to self-surrender to the Bureau of Prisons. Mr. Herzog suggested that Defendant
self-report to the Marshals. Mr. Herzog moved to dismiss Counts 3, 4 and 5 of the Indictment, and the Court
granted the motion and dismissed Counts 3, 4, and 5 with prejudice. Mr. Mount asked the Court to make a
recommendation to the BOP for a placement in the Pacific Northwest and that Sea-Tac would be a good choice.
Mr. Mount also asked the Court to give Defendant credit for time served for the three days Defendant spent in
custody. The Court advised that the Bureau of Prisons should give credit for time served.
